Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (FormS-8) pertaining to the ATYR PHARMA, INC. 2, ATYR PHARMA, INC. 2, and the NON-QUALIFIED STOCK OPTION INDUCEMENT AWARD of aTyr Pharma, Inc. of our report dated March 16, 2017, with respect to the consolidated financial statements of aTyr Pharma,Inc. included in its Annual Report (Form10-K) for the year ended December31, 2016, filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP San Diego, California
